DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Servilla on 25 May 2021.

The application has been amended as follows: 

In the claims, claims 26, 27 and 36 are amended as follows.

Claim 26 is amended from, “The brazed article according to claim 23, wherein the nickel-rich portion comprises at least 10 wt% tungsten.” to the following: 
---- The brazed article according to claim 23, wherein the nickel-rich portion comprises [[at least 10]] 10-45 wt% tungsten.----

Claim 27 is amended from, “The brazed article according to claim 23, wherein the nickel-rich portion comprises at least 5 wt% gold.” to the following: 
---- The brazed article according to claim 23, wherein the nickel-rich portion comprises [[at least 5]] 5-20 wt% gold.----

Claim 36 is amended from, “The brazed article according to claim 31, wherein the nickel-rich portion comprises at least 10 wt% tungsten.” to the following: 
---- The brazed article according to claim 31, wherein the nickel-rich portion comprises [[at least 10]] 10-45 wt% tungsten.----

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 22 March 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 12-14, and 19-36 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant has amended the claims to incorporate subject matter previously indicated as allowable in the Office action dated 15 April 2021.  The closest prior art to the instant claims is that of Kumar (US 2015/0340742).  Kumar teaches a brazed laminate, but is silent regarding where the interface between the metal component and gold-rich portion interpentetrate as outlined in instant Figure 3, the claimed composition of the Ni-rich portion, and particulate distribution and these would not have been obvious to one of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 20 May 2021, with respect to 35 USC 103 rejections have been fully considered and are persuasive.  The rejections of claims 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784